DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of September 4, 2019.  Claims 1-20 are presented for examination, with Claims 1, 9, and 13 being in independent form.

Claim Objections
Claim 9 is objected to because of the following informalities:

	In Claim 9, line 4, “a load unit” should be --the load unit--.

	In Claim 12, line 2, “control circuit” should be --the control unit--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent publication No. 2016/0316532 (“Kim”).
	Regarding Claim 1, Kim discloses a driver (Figs. 1 & 4; details in Figs. 2 & 3; [0022]) for driving a load unit (LEDs), the driver comprising: 
	a conversion circuit (170+140+150+160) configured to convert an input voltage into an output voltage, wherein the load unit (LEDs) is coupled to the conversion circuit to receive the output voltage and an output current (output of converter 160); 
	a bypass circuit (110) electrically coupled between the conversion circuit and the load unit (110 and LEDs are connected as broadly claimed); and 
	a control circuit (200+120) configured to control the output current to flow through the load unit to drive the load unit in a driving mode (LEDs ON; [0028]; [0034]), and to control the output current to flow through the bypass circuit in a standby mode (standby mode; [0028]; [0034]), wherein the output current in the standby mode is lower than the output current in the driving mode ([0034]).

	Regarding Claim 2, Kim further discloses wherein the bypass circuit (110 in Fig. 2; [0034]) comprises: 
	a resistor coupled to a first end of the load unit (R); and 
	a switch (SW) coupled to the resistor in series and coupled to a second end of the load unit, wherein in the standby mode, the switch is turned on according to a switching signal so that the output current flows through the resistor ([0028]; [0034]).



	Regarding Claim 4, Kim further discloses wherein the control circuit (200+120) comprises: 
	a processing circuit (200; [0024]) configured to selectively enter the driving mode (LEDs ON; [0028]; [0034]) or the standby mode (standby mode; [0028]; [0034]) according to a control signal (ON/OFF; [0028]; [0034]), to generate a voltage adjustment signal and a current adjustment signal ([0029]), and to generate a switching signal to the bypass circuit (120); and 
	an adjustment circuit (130) coupled to the processing circuit (200), and configured to adjust the output voltage according to the voltage adjustment signal, and to adjust the output current according to the current adjustment signal ([0029]-[0034]).

	Regarding Claim 6, Kim further discloses a regulator circuit configured to regulate the output voltage to generate a supply voltage for powering on the control circuit (circuit producing VDO), wherein in the standby mode, the control circuit lowers the output voltage but not to zero (voltage that does not turn on the LEDs, but may drive the power supply device for an LED light; [0034]).

	Regarding Claim 8, Kim further discloses wherein in the standby mode, the control circuit lowers the output voltage but not to zero and the output current does not 

	Regarding Claim 9, Kim discloses a control method (Figs. 1 & 4; details in Figs. 2 & 3; [0022]) for a load unit (LEDs), comprising:
	providing, by a conversion circuit (170+140+150+160), an output current and an output voltage (output of converter 160); 
	selectively operating, by a control unit (220+120), the load unit (LEDs) to be in a driving mode (LEDs ON; [0028]; [0034]) or in a standby mode (standby mode; [0028]; [0034]) according to a control signal (ON/OFF; [0028]; [0034]); 
	in the driving mode, controlling the output current to flow through the load unit, so as to drive the load unit (LEDs ON; [0028]; [0034]); and in the standby mode (standby mode; [0028]; [0034]), controlling the output current to flow through a bypass circuit (110) connected in parallel with the load unit (110 is connected in parallel with the LEDs), wherein the output current in the standby mode is lower than the output current in the driving mode ([0034]).

	Regarding Claim 10, Kim further discloses wherein in the standby mode (standby mode; [0028]; [0034]), controlling the output current to flow through the bypass circuit (110) comprises: turning on a switch (SW) of the bypass circuit (110) according to a switching signal, so that the output current flows through the bypass circuit (110) rather than the load unit (LEDs; [0028]; [0034]).



	Regarding Claim 12, Kim further discloses in the standby mode (standby mode; [0028]; [0034]), lowering, by the control unit, the output voltage but not to zero (voltage that does not turn on the LEDs, but may drive the power supply device for an LED light; [0034]); and regulating, by a regulator circuit, the output voltage to generate a supply voltage for powering on the control circuit (circuit producing VDO).

	Regarding Claim 13, Kim discloses an illumination system (Figs. 1 & 4; details in Figs. 2 & 3; [0022]), comprising: 
	an illumination unit (LEDs); and 
	a driver configured to drive the illumination unit (Figs. 1 & 4; details in Figs. 2 & 3; [0022]), the driver comprising: 
		a conversion circuit (170+140+150+160) configured to convert an input voltage into an output voltage, wherein the illumination unit (LEDs) is coupled to the conversion circuit to receive the output voltage and an output current (output of converter 160); 

		a control circuit (200+120) configured to control the output current to flow through the illumination unit to drive the illumination unit in a driving mode (LEDs ON; [0028]; [0034]), and to control the output current to flow through the bypass circuit in a standby mode (standby mode; [0028]; [0034]), wherein the output current in the standby mode is lower than the output current in the driving mode ([0034]).

	Regarding Claim 14, Kim further discloses wherein the bypass circuit (110 in Fig. 2; [0034]) comprises: 
	a resistor coupled to a first end of the illumination unit (R); and 
	a switch (SW) coupled to the resistor in series and coupled to a second end of the illumination unit, wherein in the standby mode, the switch is turned on according to a switching signal so that the output current flows through the resistor ([0028]; [0034]).

	Regarding Claim 15, Kim further discloses wherein in the driving mode, the switch is turned off (SW) according to the switching signal so that the output current does not flow through the resistor (LEDs ON; [0028]; [0034]).

	Regarding Claim 16, Kim further discloses wherein the control circuit (200+120) comprises: 
	a processing circuit (200; [0024]) configured to selectively enter the driving mode (LEDs ON; [0028]; [0034]) or the standby mode (standby mode; [0028]; [0034]) 
	an adjustment circuit (130) coupled to the processing circuit (200), and configured to adjust the output voltage according to the voltage adjustment signal, and to adjust the output current according to the current adjustment signal ([0029]-[0034]).

	Regarding Claim 18, Kim further discloses a regulator circuit configured to regulate the output voltage to generate a supply voltage for powering on the control circuit (circuit producing VDO), wherein in the standby mode, the control circuit lowers the output voltage but not to zero (voltage that does not turn on the LEDs, but may drive the power supply device for an LED light; [0034]).

	Regarding Claim 20, Kim further discloses wherein the control circuit lowers the output voltage but not to zero in the standby mode, and the output current does not flow through the illumination unit (voltage that does not turn on the LEDs, but may drive the power supply device for an LED light; [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent publication No. 2016/0316532 (“Kim”) in view of U.S. Patent Publication No. 2013/0043792 (“Reed”).
	Regarding Claim 7, Kim, as applied to Claim 1, fails to disclose wherein the conversion circuit further comprises a first isolation circuit and a second isolation circuit, and the control circuit senses the output current via the first isolation circuit, and outputs a switching signal to the bypass circuit via the second isolation circuit.
	However, Reed teaches wherein the conversion circuit further comprises a first isolation circuit and a second isolation circuit, and the control circuit senses the output current via the first isolation circuit, and outputs a switching signal to the bypass circuit via the second isolation circuit (T2 in Fig. 2B; [0076]-[0077]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the conversion circuit as discloses by Kim and added first and second isolation circuits as taught by Reed, to supply magnetic fields to a secondary winding in order to provide power to the light sources, as evidenced by Reed ([0074]; [0086]).

	Regarding Claim 19, Kim, as applied to Claim 13, fails to disclose wherein the conversion circuit further comprises a first isolation circuit and a second isolation circuit, and the control circuit senses the output current via the first isolation circuit, and outputs a switching signal to the bypass circuit via the second isolation circuit.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the conversion circuit as discloses by Kim and added first and second isolation circuits as taught by Reed, to supply magnetic fields to a secondary winding in order to provide power to the light sources, as evidenced by Reed ([0074]; [0086]).

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844